This is an accident case. The claim is for personal injury to a married woman, her husband joining his claim per quod. The circumstances of the accident are unusual but not complicated. Plaintiffs were tenants of one of the apartments in a house owned by appellant, directly under the roof, which was leaky and admitted the rain to their rooms. They complained to defendant, and a representative of defendant went to the house together with an employee of a roofing company to inspect the roof, with a view to repairs. The two went on the roof, and in the course of inspection the roofing man climbed an adjoining sloping roof, slipped and slid down the sloping roof, and in some way, bricks from a chimney fell and broke through the roof, and fragments of ceiling fell on the woman's head. There was a prior suit against both companies, which was withdrawn, and the present action is against the realty company alone. There was a judgment of $400 for the wife and $100 for the husband.
The grounds of appeal are three in number. The first alleges general error, and of course is ineffectual. The third alleges error in denying a direction of verdict: but there was no jury. The second, denial of motion to nonsuit, is alone cognizable; but we think is without merit. As we view the *Page 422 
case, it is clearly within the rule laid down by the Court of Errors and Appeals in Perry v. Levy, 87 N.J.L. 670, andSiggins v. McGill, 72 Id. 263. At the very least there was a question of fact as regards negligence of the landlord, either in permitting the chimney, which was under its control, to be in such a dilapidated condition as that bricks would fall therefrom on the roof, or in maintaining the roof in such condition that falling bricks would penetrate to and through the ceiling of the upper floor over the head of the plaintiff.
The judgment will be affirmed.